DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment after Notice of Allowance was received from applicant on 3/11/2021.
Claims 2, 3, 7 and 10 are amended.
Claims 1, 8, 13 and 15-19 are previously canceled.
Claims 2-7, 9-12 and 14 are remaining in the application.
The amended Specification is accepted.
Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	On line 2 of claim 7:
The phrase “a processor control unit” is replaced with - the processor control unit - .
Allowable Subject Matter
8.	Applicant’s amendment corrects informalities only as a matter of form and does not alter the scope of the claims and/or disclosure in any significant manner.
9.	In view of the foregoing, the remaining claims 2-7, 9-12 and 14 are allowed.
Reasons for Allowance
10.	The prior art does not disclose, teach or suggest the claimed method and system for automatically navigating a marine vessel in relation to a memorized lateral reference point on an external object with sensing with a transducer a sensed lateral reference point on the external object, transmitting information representing the sensed lateral reference point on the external object to a processor control unit, receiving by the processor control unit the information representing the sensed lateral reference point, memorizing the information at the processor control unit whereby the memorized lateral reference point is the same point as the sensed lateral reference point, automatically navigating the marine vessel to a lateral position in relation to the memorized lateral reference point, stopping the marine vessel at a default distance relative to the external object, and maintaining the default distance between the marine vessel and the external object, as specifically arranged, configured & functionally operated as claimed.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571) 272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/15/2021